Judgment reversed. See journal entry.
It is ordered and adjudged by this court, that the *396judgment of the said circuit court be, and the same hereby iSj reversed; and the court coming now to render the judgment that the circuit court should have rendered, it is hereby ordered and adjudged that the judgment of the common pleas court in this cause be, and the same is hereby, reversed for error in directing a verdict for the defendant, and said cause is remanded to the common pleas court for further proceedings and trial according to law.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.